Per Curiam. This cause coming to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim is for damages sustained by the Claimant to his motor vehicle, when said vehicle was stolen by an escapee from the Illinois Youth Center, St. Charles, Illinois. The vehicle in question was stolen by student Cedric Webb on June 2,1974, and later recovered by police in Hometown, Illinois. Damages to Claimant’s vehicle have been estimated at $52.54, as substantiated by exhibits attached to Claimant’s complaint. It is hereby ordered that the sum of Fifty-Two and 54/100 Dollars ($52.54) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.